UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1135


GERALDINE LAUTURE,

                Plaintiff - Appellant,

           v.

SAINT AGNES HOSPITAL; ST. AGNES HOSPITAL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-00943-CCB)


Argued:   December 9, 2010                  Decided:   May 18, 2011


Before Sandra Day O’CONNOR, Associate Justice (Retired), Supreme
Court of the United States, sitting by designation, and KING and
DAVIS, Circuit Judges.


Affirmed by unpublished opinion.     Justice O’Connor wrote the
opinion, in which Judge King and Judge Davis joined.


Fatai A. Suleman, AMITY, KUM & SULEMAN, PA, Greenbelt, Maryland,
for Appellant.   Robert Ross Niccolini, OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
O’CONNOR, Associate Justice:

     Geraldine         Lauture     appeals       the    district      court’s     grant   of

summary judgment to her employer, St. Agnes Hospital, on her

race-     and    national         origin-based         claims       for   discrimination,

hostile     work        environment,        and        constructive        discharge      in

violation of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e, et seq.               She also appeals the district court’s

grant of summary judgment to St. Agnes on her state law claims

for breach of contract and intentional infliction of emotional

distress.       For the reasons set forth below, we affirm.



                                             I

     Appellant Geraldine Lauture, who is black and was born in

Haiti of Haitian parents, was employed by St. Agnes Hospital as

a Medical Laboratory Technician.                       Lauture holds an associate

degree in Medical Laboratory Technology and a Certificate of

Achievement      for     completing     training         in    chemistry,    hematology,

and microbiology.           From July 2004 until December 2005, Lauture

worked the evening shift in the Microbiology Lab without any

direct supervision.               In December 2005, Lauture was allowed to

switch to the day shift so that she could spend time with her

children.       On    the   day    shift,    Lauture          was   supervised    by   Jane

Weiger    and        Margaret      Kinch,    the       Microbiology       Lab’s    co-Lead



                                             2
Technologists, who had permitted Lauture’s move from the evening

shift.    Weiger and Kinch are both white and U.S.-born.

      While   working       the    day    shift,   Lauture    began     experiencing

interpersonal problems with Stephanie Rutter, a white, U.S.-born

Lab Assistant.           On or about January 4, 2006, Kinch and Weiger

gave Lauture and Rutter documented verbal warnings that their

“inability to get along and work together” was interrupting the

work of others in the lab and had impacted patient care.                          J.A.

84.     The warning further stated that the women were “dragging

other co-workers into their Mexican stand-off” and violating St.

Agnes’    Code      of    Conduct    by     “not   treating        co-workers     with

respect.”     Id.

      Lauture       was    also    disciplined      for     performance    problems

stemming from her work on the day shift.                    On February 2, 2006,

Lauture received a documented verbal warning explaining eight

clinical errors she made between January 2 and January 23.                         The

counseling report stated that the incidents “indicat[e] lack of

basic    [c]linical       skills    and    knowledge      needed   to   perform    her

job.”    J.A. 336.        The report mandated that Lauture be retrained

by an “experienced technologist” from February 16 to March 3.

Lauture signed the report, but wrote above her signature, “I do

not agree with everything that was said on these comments.”                       Id.

In her deposition, Lauture did not recall or denied most of the



                                            3
errors      and    thought    that     she   handled      others    appropriately       by

going to her supervisors with the problem.                   Supp. J.A. 22–35.

        On or about February 7, 2006, 1 Lauture was suspended for

three       days   for    additional     performance        issues,    documented       in

another counseling report.              J.A. 344–47.        The report stated that

the   incidents      “show     a     fundamental    lack    of     knowledge    and    the

resolutions to correcting these issues cannot be imparted by

additional training.”              J.A. 345.       Among the listed errors was

Lauture’s failure to properly heat a water bath.                             The report

alleged that the water bath error had resulted in a delay in

testing a specimen that caused many individuals to be exposed to

meningitis.         J.A. 345–46.        Weiger and Kinch signed the report,

but St. Agnes maintains that Aimee Ringgold, a black female who

is    an    Employee      Relations     Consultant     at    St.    Agnes,     made    the

suspension decision.           J.A. 134.         Lauture wrote “Refusal to Sign”

on the report instead of her signature.                   J.A. 344.

        Roughly     two      weeks     later,     Kinch     and    Weiger      filed    an

amendment to the February 7 report, explaining that the test

        1
        The date on the counseling report and next to the
signatures of Kinch and Weiger is February 7, 2006, but
Lauture’s “refusal to sign” is dated February 8, 2006. J.A. 344.
Lauture’s brief to this Court states that she was suspended on
February 8. Appellant’s Br. at 7. We refer to the date of
suspension as February 7, 2006, merely for the ease of
identifying   the   counseling   report  that   instituted   the
suspension. The precise date and exact order of events does not
influence our assessment of this case.



                                             4
that had been delayed was a cryptococcal antigen test, not a

meningitis test.        They therefore “apologize[d] for implying that

Geraldine was involved with the safety issue of notifying the

persons” potentially exposed to meningitis.                J.A. 349.    They did

not,   however,   alter     Lauture’s       suspension     because   “the   issue

still remains that she did not perform proper corrective action

for the maintenance of the [] water bath,” which “caused a delay

in patient testing.”       Id.

       On February 8, 2006, Lauture met with St. Agnes’ Diversity

Manager, Sherry Buebendorf, a black woman, to complain about the

warning she had received and about her issues with Stephanie

Rutter.     Lauture complained that she was being treated unfairly.

Buebendorf’s report on the meeting reflects that she and Aimee

Ringgold spoke to Kinch and Weiger, Lauture’s supervisors, and

concludes    that,   “After      speaking     with   Ms.   Lauture,     reviewing

documentation in Ms. Lauture’s employee file and interviewing

Peg Kinch and Jane Weiger, I am unable to state that there were

any instances of discrimination against Ms. Lauture.”                  J.A. 342.

Lauture asserts that she never heard anything further about her

complaint.    J.A. 239.

       On February 17, 2006, Lauture submitted a letter to St.

Agnes Hospital, copying Kinch, Weiger, the Director of Human

Resources, and others.           The letter addressed the warnings she

had    received   and    explained    why      she   viewed    the     underlying

                                        5
assertions by her supervisors as false.                She also stated, “I

have been discriminated against and my human rights have been

seriously violated.”      J.A. 355.       Lauture alleges that St. Agnes

did not respond to her letter or investigate its contents.                 J.A.

239.

       Following her suspension, Lauture completed the two weeks

of retraining that the February 7 counseling report required.                 A

March   9,   2006,   report   by   Mainaki   Parikh,    the   technician    who

retrained Lauture, explains that Lauture “knows her duties well”

and “is trying to improve.”         J.A. 357.    But it also states that

Lauture “is extremely slow,” “cannot perform a couple of tasks

at the same time,” “has a hard time understanding when a doctor

calls for results,” “did not ask . . . very many questions

during her training,” and “has potential to perform her duties

adequately, if she could take them responsibly and seriously.”

J.A. 357.

       On March 9, 2006, apparently in response to a complaint by

Stephanie Rutter that Lauture was ignoring her, St. Agnes’ Human

Resources staff convened a meeting that was attended by Lauture,

Rutter, Finch, Weiger, Ringgold, Lab Director Jo Oliver, and

Colleen Meegan, another Human Resources employee.               Lauture felt

intimidated and cried during the meeting.              J.A. 239; Supp. J.A.

53.     All of the other attendees are white and/or U.S.-born.

J.A. 239.

                                      6
       The next day Lauture submitted her resignation letter to

St. Agnes, giving two-week notice.                          Lauture explained in the

letter that her work situation was causing “insomnia, anxiety

and overwhelming stress.”                J.A. 371.          She stated that St. Agnes

had failed to address the “prejudice, discrimination and blatant

lies”    to    which       she    had   been       subjected       and    that,     “[i]t    is

unfortunate         that   this    hospital        .   .    .    allows    certain     of   its

employees      to     show   a    lack    of       [“brotherly       love”]       to   myself,

another employee of a different skin color who comes from a

different place of birth.”               Id.

       St. Agnes made Lauture’s resignation effective immediately,

and security guards then escorted her out of the building.

       On April 7, 2006, Lauture filed a Charge of Discrimination

against       St.    Agnes       with    the       Baltimore       Community       Relations

Commission.          On    February      5,    2008,       the   U.S.     Equal    Employment

Opportunity Commission issued Lauture a Notice of Right to Sue,

and Lauture filed suit against St. Agnes in the U.S. District

Court for the District of Maryland on April 15, 2008.

       In the district court, Lauture’s initial complaint asserted

claims    of    discrimination,           specifically            disparate       discipline,

hostile work environment, and constructive discharge under Title

VII.      After discovery, St. Agnes moved for summary judgment.

The district court granted Lauture’s motion for leave to file an

amended complaint adding state law claims for breach of contract

                                               7
and intentional infliction of emotional distress, and granted

St. Agnes’ motion for summary judgment on all claims.                              Lauture

v. St. Agnes Hosp., No. CCB-08-943, 2009 WL 5166253, at *1 (D.

Md. Dec. 29, 2009). Lauture appeals.



                                              II

      We review the district court’s summary judgment decision de

novo, “‘view[ing] the facts and draw[ing] reasonable inferences

in   the   light       most    favorable’      to     the     nonmoving   party,”     here

Lauture.       EEOC v. Fairbrook Med. Clinic, P.A., 609 F.3d 320, 322

(4th Cir. 2010) (quoting Scott v. Harris, 550 U.S. 372, 378

(2007)).        Summary       judgment    is       appropriate    when    “there    is   no

genuine dispute as to any material fact and the moving party is

entitled to judgment as a matter of law.”                             Fed. R. Civ. P.

56(a).         Thus,    “the    mere     existence       of    some   alleged      factual

dispute    between       the     parties       will     not     defeat    an    otherwise

properly supported motion for summary judgment . . . . Only

disputes over facts that might affect the outcome of the suit

under    the    governing       law    will    properly       preclude    the   entry    of

summary judgment.”             Anderson v. Liberty Lobby, 477 U.S. 242,

247–48 (1986).




                                               8
                                               A

     Lauture’s claim of race and national origin discrimination

rests on her contention that she was disciplined more severely

than Caucasian, U.S.-born employees who made laboratory errors

of similar severity.          To establish a prima facie case of race or

national origin discrimination in the context of a disparate

discipline claim, a plaintiff must demonstrate: “(1) that he is

a member of the class protected by Title VII, (2) that the

prohibited    conduct     in    which          he    engaged       was    comparable        in

seriousness   to    misconduct        of   employees            outside   the   protected

class, and (3) that the disciplinary measures enforced against

him were more severe than those enforced against those other

employees.”    Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th

Cir. 1993) (citing Moore v. City of Charlotte, N.C., 754 F.2d

1100,    1105–06   (4th   Cir.      1985),          which       adapted   the   McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973), Title VII burden-

shifting    framework     to    a   disparate          discipline         case).       If    a

plaintiff succeeds in making out a prima facie case, then the

burden   shifts    to   the    employer,           which    must    articulate     a   non-

discriminatory reason for the difference in discipline.                            If the

employer   “articulate[s]       such       a       non-discriminatory       reason,     the

burden   shifts    back   to    the    plaintiff           to    demonstrate    that    the

employer’s reasons are not true but instead serve as a pretext

for discrimination.”          Id.     The “ultimate burden of proving that

                                               9
the employer intentionally discriminated,” however, remains with

the plaintiff.         Id. (citing Texas Dept. of Cmty. Affairs v.

Burdine, 450 U.S. 248, 252–53 (1981)).

       The   district     court    recognized,      and    the    parties       do   not

dispute, that Lauture is a member of a protected class.                         But the

district court held that Lauture could not establish a prima

facie case of discrimination because “even if she could show

that    employees       outside     her    protected      classes        engaged     in

misconduct      of   comparable     seriousness,     she    cannot       demonstrate

that    they    were    disciplined       less    severely        than    she     was.”

Lauture, 2009 WL 5166253, at *5.                 The district court examined

the discipline records of eight individuals that Lauture put

forward as comparators.            It concluded that three—Rutter, Finch,

and Weiger—were not appropriate comparators because they held

different      positions    than    Lauture.       Id.      The    district       court

therefore      considered    the    remaining     five    individuals:          Deborah

Sanchez, Therese Dalrymple, Christina Graves, Sally Turner, and

Jackie Wilson—all of whom are white and/or U.S.-born.                       See J.A.

631 (List of microbiology associates, July 21, 2004 through Mar.

10, 2006).       The district court held that even if, as Lauture

alleges, all five committed lab errors of equivalent seriousness

to Lauture’s, Lauture’s documented verbal warning, retraining,

and three-day suspension “place her squarely within the range of

discipline      imposed     by    the   defendant    on    Medical       Technicians

                                          10
committing laboratory errors,” especially given that at least

two St. Agnes employees outside of Lauture’s protected class

were terminated for laboratory errors.                    Id. at *6. 2

     Lauture      alleges    that       the     retraining      and    suspension       she

received    for     laboratory       errors         are     outside     the     range    of

discipline imposed on comparators outside her protected class.

Specifically,      she    argues        that    the       district    court     erred     in

considering       the    termination           of   two      comparators       who      were

terminated in 2007, after Lauture filed her complaint in this

case.      Appellant’s      Br.    at    19–20.       Lauture        argues    that     “the

relevant end-time period should be at the time [she] left St.

Agnes,” that is, March 2006.              Appellant’s Reply Br. at 5.

     We    note   that,     save    one    minor      exception       not   involving     a

laboratory error, all of the evidence that Lauture has put forth

to show the allegedly more lenient discipline of her comparators

arises    from    incidents       that    occurred         after     Lauture    left    St.

Agnes.     J.A. 213–15.       Thus Lauture’s proposed end date for the

discipline of comparators would eliminate not just the evidence

of the terminations that she seeks to exclude, but all of the

evidence as to the treatment of her comparators.                              In essence,

her proposed rule would bar her comparator evidence, and her


     2
       These facts are verified by exhibits filed with the Court
under seal to protect the privacy of third parties.



                                           11
claim would fail on that basis.                      We decline her invitation to

establish a fixed evidentiary end date.

       Although comparators must be similarly situated, we have

recognized that “the comparison will never involve precisely the

same set of work-related offenses occurring over the same period

of time and under the same sets of circumstances.”                                     Cook, 988

F.2d   at    511.        We    therefore       consider       whether          the    comparator

discipline        evidence      in     the     record,       taken        as     a   whole,     is

sufficient        for    Lauture      to     show    that     she    was        more    severely

disciplined than comparably situated employees outside her class

who made laboratory errors.                   We conclude that she has not made

that showing.            Even if Lauture is correct that some of the

Caucasian,        U.S.-born         medical     technicians          were        treated      more

favorably         and    not    suspended           or     retrained       for       committing

laboratory errors, the termination of two Caucasian, U.S.-born

lab    technicians        was       more     severe        than     the        suspension     and

retraining imposed on Lauture.                      Thus, Lauture’s discipline was

within      the    “range      of    discipline”           that   St.      Agnes       typically

imposed for laboratory errors, and “there was no disparity of

treatment         from   which       one     could        conclude        that       [Lauture’s]

discipline        was    the    product        of        racial   [or      national-origin]

animus.”      Id. at 512.

       Because we hold that Lauture did not proffer a prima facie

case of disparate discipline, we need not reach the district

                                               12
court’s alternative holding that Lauture failed to demonstrate

that St. Agnes’ stated reason for the discipline—Lauture’s poor

job performance—was pretextual.                Lauture, 2009 WL 5166253, at

*6–*7.

                                          B

     Lauture bases her hostile work environment claim on the

following assertions: (1) she was disciplined more harshly than

similarly situated employees outside her protected classes; (2)

St. Agnes failed to investigate her discrimination complaints;

(3) St. Agnes responded with more attention to complaints of

employees outside her protected classes; (4) St. Agnes falsely

accused her of causing a meningitis exposure; (5) a report used

the phrase “Mexican stand-off” in reference to her disputes with

Stephanie   Rutter;     and    (6)    a       report    stated      that    she    was

untrainable.   Appellant’s Br. at 27.

     To   demonstrate    a    race-   or       national     origin-based     hostile

work environment, Lauture must show that a reasonable jury could

find she was the subject of conduct that was: (1) unwelcome, (2)

based on race or national origin, and (3) “sufficiently severe

or pervasive to alter the conditions of employment and create an

abusive   atmosphere,”       and   that       (4)   there    is    some    basis   for

imposing liability on the employer.                    Spriggs v. Diamond Auto

Glass, 242 F.3d 179, 183–84 (4th Cir. 2001).                      “Establishing the

third element requires that the plaintiff show that the work

                                      13
environment         was       not       only        subjectively             hostile,         but    also

objectively so.”           Bonds v. Leavitt, 629 F.3d 369, 385 (4th Cir.

2011).          That      is,       a    plaintiff            must     demonstrate            that   she

subjectively perceived the environment to be hostile and that

“the      conduct       was     such          that        a    reasonable          person       in   the

plaintiff’s         position             would        have           found     the        environment

objectively hostile or abusive.”                           EEOC v. Sunbelt Rentals, Inc.,

521 F.3d 306, 315 (4th Cir. 2008) (internal citation omitted).

To     determine        whether         the    conduct          at    issue     was       objectively

severe,     we    must     examine            the    totality          of    the    circumstances,

including        “the     frequency           of     the      discriminatory            conduct;     its

severity; whether it is physically threatening or humiliating,

or   a    mere    offensive             utterance;            and    whether       it    unreasonably

interferes with an employee’s work performance.”                                        Id.    (quoting

Harris v. Forklift Sys., 510 U.S. 17, 23 (1993)).                                       The plaintiff

may offer either direct evidence of discrimination or evidence

that      she    was      treated         differently               than     similarly         situated

employees outside of her protected classes.                                    Gilliam v. South

Carolina Dep’t of Juvenile Justice, 474 F.3d 134, 142 (4th Cir.

2007).

         The district court correctly held that Lauture has shown

neither that the alleged discrimination was based on her race or

national origin, nor that the conduct was sufficiently severe or

pervasive to be abusive.                      Lauture offers no direct evidence of

                                                     14
discrimination. 3       For the reasons explained above, she has not

shown that she was disciplined more severely than her white,

U.S.-born coworkers.            Further, uncontroverted evidence in the

record shows that contrary to Lauture’s allegation, St. Agnes

did investigate the complaints Lauture made in her February 8,

2006, meeting with Diversity Manager Sherry Buebendorf.                             J.A.

341–42. The fact that Lauture was unaware of the investigation

is   immaterial.        Although       St.    Agnes’     actions,     including      the

erroneous meningitis accusation, and perceived better treatment

of others clearly upset Lauture, the alleged actions are not

“sufficiently       severe     and    pervasive     to    create    an    objectively

abusive atmosphere.”           Honor v. Booz-Allen & Hamilton, Inc., 383

F.3d       180,   191   (4th    Cir.    2004)      (internal       quotation       marks

omitted); cf. Sunbelt Rentals, 521 F.3d at 316–18 (reversing

summary judgment to defendant employer where employees, inter

alia,      repeatedly    called       Muslim      plaintiff    derogatory      names,

mocked      his   attendance     at    prayer      sessions,    and      defaced    his

business cards).



       3
       The district court correctly noted that the use of the
phrase   “Mexican   stand-off”   is  not   direct   evidence   of
discrimination given the common definition of the term, however
unfortunate and inappropriate it may be as a choice of words.
Lauture, 2009 WL 5166253, at *8 n.8 (quoting Webster’s Third New
International Dictionary 1425 (Philip Babcock Gove et al., eds.,
1986), defining “Mexican standoff” as a “draw” or “deadlock”).



                                             15
                                            C

       Lauture relies on the same factual allegations to support

her    constructive        discharge    claim     as   she    does    to   support       her

hostile work environment claim.                  The immediate catalyst for her

resignation was the March 9, 2006 meeting, during which she felt

intimidated and cried.

       In        this    circuit,   an      employee      alleging         constructive

discharge         must    “allege    and    prove       two     elements:        (1)    the

deliberateness of [the employer’s] actions, motivated by racial

[or national origin] bias, and (2) the objective intolerability

of the working conditions.”              Honor, 383 F.3d at 187.             “To prove

deliberateness,          the    plaintiff    must      prove    ‘that      the    actions

complained of were intended by the employer as an effort to

force the employee to quit.’”               Whitten v. Fred’s, Inc., 601 F.3d

231,       248   (4th    Cir.   2010)   (quoting       Martin    v.   Cavalier         Hotel

Corp., 48 F.3d 1343, 1354 (4th Cir. 1995)). 4                         This court has


       4
        In dicta in Whitten, we noted that this circuit’s
deliberateness requirement is “arguably in some tension with the
Supreme Court’s decision in Pennsylvania State Police v. Suders,
542 U.S. 129 (2004).” Whitten, 601 F.3d at 248 n.8. Lauture
argues on that basis that we should no longer require
constructive discharge plaintiffs in hostile work environment
situations to prove that the employer intended to force the
employee to quit. As we noted in Whitten, circuit precedent
requires the employer intent showing, and one panel of the court
cannot overrule a prior panel. Id. at 249 n.8. We therefore
decline Lauture’s invitation to do away with the intent
requirement.



                                            16
insisted     that    constructive           discharge      claims        be     “carefully

cabined” because the claim is “so open to abuse.”                              Honor, 383

F.3d    at    187.         Our        prior       cases    have         explained        that

“dissatisfaction      with      work       assignments,        a    feeling      of    being

unfairly     criticized,         or     difficult         or       unpleasant         working

conditions    are    not   so    intolerable         as   to   compel      a   reasonable

person to resign.”         Id. (quoting Williams v. Giant Food Inc.,

370 F.3d 423, 434 (4th Cir. 2004)).

       Lauture has shown neither the intolerability of her working

conditions nor deliberateness by St. Agnes intended to force her

to quit.     Lauture’s complaints center on her perception that she

was unfairly criticized for her performance and the personal

problems she and Rutter experienced and that her complaints were

not investigated, especially in comparison to those of other

employees.      Although        these      circumstances       were      unpleasant       for

Lauture,     they    are   akin       to    the    “feeling        of   being     unfairly

criticized”    and    “unpleasant          working    conditions”         that    we     held

insufficient for a constructive discharge claim in Williams v.

Giant Food Inc., 370 F.3d at 434 (finding working conditions not

intolerable where supervisors yelled at the employee, told her

she was a poor manager, gave her poor performance evaluations,

chastised her in front of customers, and once required her to

work with an injury).           Taken as a whole Lauture’s allegations do

not rise to the level of intolerability.                       In addition, Lauture

                                            17
has     adduced        no    evidence         that        St.    Agnes’     actions    were

deliberately intended to force her to quit or that the actions

were motivated by race or national origin bias.                            Honor, 383 F.3d

at 186–87.

      We therefore affirm the district court’s grant of summary

judgment to St. Agnes on this claim.

                                                 D

      In addition to her federal Title VII claims, the district

court allowed Lauture to amend her complaint to add Maryland

state     law     claims         for    breach       of    contract       and    intentional

infliction of emotional distress (IIED).

      Lauture         alleges     that    St.    Agnes      is    liable   for    breach    of

contract for violating its Associate Handbook by suspending her

and terminating her immediately upon receipt of her resignation

letter.        The district court held that the handbook was not a

contract and granted summary judgment to St. Agnes.                             We agree.

      The      parties      do    not    dispute      that      under   Maryland    law,    an

employee handbook can give rise to a breach of contract claim

but     that     an    employer         can    nonetheless        disclaim       contractual

liability in the handbook.                    See Mayers v. Washington Adventist

Hosp., 131 F. Supp. 2d 743, 751 (D. Md. 2001) (citing Bagwell v.

Peninsula Reg. Med. Ctr., 665 A.2d 297, 309 (Md. Ct. Spec. App.

1995)).        They merely disagree over the clarity of the disclaimer

in St. Agnes’ handbook.                  Lauture does not specify whether she

                                                18
relies on the 2004 or 2005 handbook, but the difference between

the two is minimal.           The 2005 version of the handbook states, in

relevant part,

       Neither the Handbook nor the personnel policies manual
       are intended to set forth either express or implied
       contractual obligations of St. Agnes. Any implication
       to the contrary is expressly disclaimed.      St. Agnes
       retains all rights to change the provisions and
       contents   of  this   Handbook,   including   personnel
       policies,   procedures,   benefits,   or    any   other
       conditions of employment at any time as circumstances
       warrant. J.A. 668.

Lauture asserts that the disclaimer is ambiguous.                      Appellant’s

Br. at 36.        We disagree. The express disclaimer of contractual

liability is sufficiently clear to render the Handbook not a

contract and thus not susceptible to breach.                 Cf. Mayers, 131 F.

Supp.   2d   at    751.       Because   the    Handbook    is    not   a   contract,

Lauture’s further contention that it is a contract of adhesion

that should be construed against St. Agnes is also unavailing.

       Lauture’s second state law claim was for IIED.                      She bases

this    claim     on   St.    Agnes’    decision   to     make   her   resignation

effective immediately and the fact that she was escorted from

the building by security guards.               Under Maryland law, “[a] claim

of IIED has four elements: ‘(1) The conduct must be intentional

or reckless; (2) [t]he conduct must be extreme and outrageous;

(3) [t]here must be a causal connection between the wrongful

conduct and the emotional distress; (4) [t]he emotional distress

must be severe.’”            Manikhi v. Mass Transit Admin., 758 A.2d 95,

                                          19
113   (Md.    2000)       (alterations         in    original)       (quoting      Harris     v.

Jones,    380      A.2d    611,    614    (Md.        1977)).        All    four    of     these

elements must be pleaded and proven with specificity.                              Id.

      Lauture       has    failed   to        show    that    St.    Agnes’      conduct     was

“extreme      and      outrageous.”             Immediately          accepting      Lauture’s

resignation        and    having    her       escorted       out     of   the    building     by

security      guards       simply        does        not     constitute          conduct     “so

outrageous in character, and so extreme in degree, as to go

beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community” as

the Maryland courts have required.                           Harris, 380 A.2d at 614

(quoting Restatement (Second) of Torts §46, comment d (1965)).

St. Agnes’ conduct is unlike that which the Maryland courts have

found    to   be    extreme       and    outrageous.            See,      e.g.,    Batson     v.

Shiflett,     602      A.2d   1191,      1216        (Md.    1992)     (listing     cases     of

outrageous       and      extreme       conduct,       including,          for    example,     a

psychologist who had sexual relations with the plaintiff’s wife

while acting as the couple’s marriage counselor).                                  It instead

falls within the “mere insults, indignities, . . . annoyances,

[and]    petty      oppressions”         to    which        Maryland      courts    have     not

extended IIED liability.                 Id. (quoting Restatement (Second) of

Torts §46, comment d (1965)).

      In addition, Lauture has not shown that she suffered severe

emotional distress.           Although we must consider the “personality

                                               20
of the individual to whom the misconduct is directed,” Batson,

602 A.2d at 1216, the burden of showing emotional distress to be

severe is a high one, Manikhi, 758 A.2d at 114.                                 Lauture’s

amended          complaint    makes     only    the       conclusory    claim   she   has

suffered severe and extreme emotional distress.                          Her brief adds

that she has taken acupuncture treatments.                        The Maryland courts

have described the requisite level of distress as that “of such

substantial quantity or enduring quality that no reasonable man

in     a    civilized        society    should       be    expected    to   endure    it.”

Harris, 380 A.2d at 617 (quoting Fletcher v. Western Nat’l Life

Ins. Co., 89 Cal. Rptr. 78, 90 (Cal. Ct. App. 1970)).                           Lauture’s

allegations are “unaccompanied by any evidentiary particulars,”

id.,       and    insufficient     to    surmount         the   high   burden   for   IIED

claims.



                                               III

       For the foregoing reasons, we affirm the district court’s

grant of summary judgment to St. Agnes Hospital on all claims.



                                                                                AFFIRMED




                                               21